            Case 4:20-cv-40157-TSH Document 1 Filed 12/22/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                             )
JOHN NORDQUIST,                              )
                                             )
       Plaintiff,                            )
                                             )
v.                                               Case No. 4:20-CV-40157
                                             )
                                             )
BECKET ACADEMY, INC.,                        )
                                             )
       Defendant.                            )
                                             )

                                   NOTICE OF REMOVAL

TO:    The Honorable Judges of the United States District Court for the District of
       Massachusetts:

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

Becket Academy, Inc. (“Becket” or “Defendant”) hereby give notice of removal to this Court of

the above-captioned Civil Action, originally filed in the Worcester County Superior Court, Civil

Action No. 2085CV01238, on November 10, 2020. In support of removal, Defendant states as

follows:

       1.      Timeliness of Removal. This Notice of Removal is timely pursuant to 28 U.S.C.

§ 1446(b) in that the Summons and Complaint in this action were served on Defendant on

November 24, 2020. This Notice of Removal is being filed within thirty (30) days of the date on

which Defendant was served with a copy of the Complaint.

       2.      Venue. Venue for this lawsuit is proper in the United States District Court for the

District of Massachusetts pursuant to 28 U.S.C. § 1391(a).

               a.     The Worcester County Superior Court in which the Civil Action is

pending is located within the District of Massachusetts and the lawsuit concerns property located

in New Bedford, Bristol County, Massachusetts. 28 U.S.C. § 1441(a).



                                                                                          16378458.1
              Case 4:20-cv-40157-TSH Document 1 Filed 12/22/20 Page 2 of 5




         3.       State Court Documents. Pursuant to 28 U.S.C. § 1446(a), a copy of all process,

pleadings and orders received by and filed by Defendant, which papers include the Summons,

Complaint, Civil Tracking Order, and Civil Action Cover Sheet, are attached hereto as Exhibits

A – D, respectively.

         4.       Diversity of Jurisdiction. This Court has original jurisdiction of this action under

U.S.C. § 1332 and therefore this action is removable to this Court pursuant to 28 U.S.C. § 1441.

Based on the allegations contained in Plaintiff’s Complaint1, the Civil Action may be removed to

this Court by Defendant on the basis of diversity of citizenship jurisdiction pursuant to 28 U.S.C.

§ 1332(a), as explained below. Title 28, United States Code, § 1332(a) provides, inter alia, as

follows:

                  (a) The district courts shall have original jurisdiction of all civil
                      actions where the matter in controversy exceeds the sum or
                      value of $75,000, exclusive of interest and costs, and is
                      between –
                      (1) Citizens of different States;
                      ….

                  a.       The parties to this action are completely diverse. Specifically, the Plaintiff

is a resident of Worcester, Massachusetts. See Complaint at ¶ 1. Defendant Becket is a Maine

nonprofit corporation with a principal place of business in Orford, NH. Id. at ¶ 2

                  b.       A reasonable reading of the Complaint reveals that the amount in

controversy exceeds $75,000.00 exclusive of interest and costs. The Plaintiff’s Civil Action

Cover Sheet lists contract claims of $100,000.00, supporting a finding that the amount in

controversy exceeds the sum of $75,000.00, in the event Plaintiff’s claims are successful.

Specifically, Plaintiff alleges he is entitled to approximately $100,000.00 in damages due to

Becket’s alleged breach of a lease agreement. See Complaint at ¶¶ 24, 29. “Usually, a court


1 Plaintiff’s Complaint alleges breach of contract and indemnification.



                                                          2
                                                                                                16378458.1
               Case 4:20-cv-40157-TSH Document 1 Filed 12/22/20 Page 3 of 5




decides the amount in controversy from the face of the complaint, ‘unless it appears or is in some

way shown that the amount stated in the complaint is not claimed in good faith.’” Huston v. FLS

Language Centres, 18 F. Supp. 3d 17, 22 (D. Mass. 2014) (Saylor, J.), citing Coventry Sewage

Associates v. Dworkin Realty Co., 71 F.3d 1, 4 (1st Cir.1995)., quoting Horton v. Liberty Mut.

Ins. Co., 367 U.S. 348, 353 (1961).

          5.      After the filing of this Notice of Removal with this Court, (a) written notice of the

filing of this Notice will be given by the attorney for Defendant to Plaintiff, (b) a certified copy

of this Notice of Removal will be filed with the clerk of the Worcester County Superior Court,

and (c) certified copies of all pleadings on file in said Worcester County Superior Court will be

filed with this Court within twenty-eight (28) days. See L.R. 81.1(a).

          6.      Defendant understands its obligation to file an answer or to present other defenses

or objections available under Federal Rules of Civil Procedure within seven (7) days after the

filing of this Notice of Removal, unless some later date applies. See Fed. R. Civ. P. 81(c)(2)(C).

          7.      By filing this Notice of Removal, Defendant is not making a general appearance,

and does not waive their right to raise any defense or grounds for dismissal pursuant to Fed. R.

Civ. P. 12, or otherwise.

          8.      Defendant has good and sufficient defenses to Plaintiff’s claims in this Civil

Action.

          9.      Other than documents annexed hereto as Exhibits A-D, the Defendant has not

received any other pleadings, orders, or materials regarding this matter.

          10.     No previous application for the relief sought herein has been made to this or any

other court.




                                                    3
                                                                                              16378458.1
           Case 4:20-cv-40157-TSH Document 1 Filed 12/22/20 Page 4 of 5




                                          CONCLUSION

       For the foregoing reasons, Defendant Becket Academy, Inc. respectfully requests that the

United States District Court for the District of Massachusetts accept this Notice of Removal, that

it assume jurisdiction over this lawsuit, and that it issue such further orders and processes as may

be necessary to bring before it all parties necessary for the trial hereof.



                                                          Respectfully submitted,
                                                          The Defendant,
                                                          Becket Academy, Inc.,
                                                          By its attorney,


                                                         /s/ Daniel R. Sonneborn              .
                                                          Daniel R. Sonneborn, BBO #679229
                                                          Preti Flaherty Beliveau & Pachios LLP
                                                          60 State Street, Suite 1100
                                                          Boston, MA 02109
                                                          (p) (617) 226-3800
                                                          (f) (617) 226-3801
 Dated: December 22, 2020                                 dsonneborn@preti.com




                                                   4
                                                                                            16378458.1
          Case 4:20-cv-40157-TSH Document 1 Filed 12/22/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I, Daniel R. Sonneborn, counsel for Defendant, Becket Academy, Inc., do hereby certify
that on this 22nd day of December, 2020, I caused true and correct copies of the foregoing Notice
of Removal to be served upon counsel of record for all parties through the Court’s CM/ECF
system, and on all non-registered participants by e-mail, and first-class mail, postage prepaid,
addressed as follows:

       Mark S. Foss
       Scott E. Regan
       Fletcher Tilton, P.C.
       370 Main Street, 11th Floor
       Worcester, MA 01608
       mfoss@fletchertilton.com
       sregan@fletchertilton.com


                                             /s/ Daniel R. Sonneborn
                                             Daniel R. Sonneborn




                                                5
                                                                                         16378458.1
